 


109 HR 3656 IH: National Emergency Management Restoration and Improvement Act
U.S. House of Representatives
2005-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3656 
IN THE HOUSE OF REPRESENTATIVES 
 
September 6, 2005 
Mr. Dingell (for himself, Mr. Stupak, Mr. Hastings of Florida, Mr. Boren, Ms. Lee, Mr. Moore of Kansas, Mr. Sherman, Ms. DeGette, Mr. Boucher, Mr. Towns, Mr. Rothman, Mr. Andrews, Mr. Ross, Mr. Ruppersberger, Mr. Brown of Ohio, Ms. DeLauro, Mr. Engel, Mr. Grijalva, Mr. Levin, Mr. Hinchey, Ms. Linda T. Sánchez of California, Ms. Kaptur, Mr. Kucinich, Mr. Ryan of Ohio, Mr. Kildee, Mr. Baca, Mr. Visclosky, Mr. Thompson of California, Mr. Davis of Florida, Ms. McCollum of Minnesota, Mr. Weiner, Mr. Cardoza, Mr. Meehan, Mr. Wu, Mr. Berman, Ms. Kilpatrick of Michigan, Mrs. Maloney, Mr. Crowley, Mr. Inslee, Ms. Bordallo, Mr. Filner, Mr. Frank of Massachusetts, Mr. Holt, Mr. Kanjorski, Mr. McDermott, Mr. Nadler, Mr. Gonzalez, Mrs. Lowey, and Mr. Moran of Virginia) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To reestablish the Federal Emergency Management Agency as an independent establishment in the executive branch, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the National Emergency Management Restoration and Improvement Act. 
IFederal Emergency Management Agency 
101.Federal Emergency Management Agency 
(a)Independent establishmentThe Federal Emergency Management Agency shall be an independent establishment in the executive branch. 
(b)Director 
(1)In generalThe Agency shall be headed by a Director, who shall be appointed by the President, by and with the advice and consent of the Senate, and who shall report directly to the President. The Director of the Federal Emergency Management Agency shall be compensated at the rate provided for at level I of the Executive Schedule under section 5312 of title 5, United States Code. 
(2)QualificationsThe Director of the Federal Emergency Management Agency shall be appointed from among persons who have significant experience, knowledge, training, and expertise in the area of emergency preparedness, response, recovery, and mitigation as related to natural disasters and other national cataclysmic events. 
(c)Deputy director 
(1)In generalThere shall be in the Federal Emergency Management Agency one Deputy Director, who shall be appointed by the President, by and with the advice and consent of the Senate. The Deputy Director shall be compensated at the rate provided for at level II of the Executive Schedule under section 5313 of title 5, United States Code. 
(2)QualificationsThe Deputy Director shall be appointed from among persons who have extensive background in disaster response and disaster preparedness. 
(3)ResponsibilitiesSubject to the direction and control of the Director of the Federal Emergency Management Agency, the Deputy Director shall have primary responsibility within the Agency for natural disasters and non-natural disasters, including large-scale terrorist attacks.  
IITransfer and Savings Provisions 
201.Transfer of functionsThere shall be transferred to the Director of the Federal Emergency Management Agency— 
(1)the functions (including the functions under paragraphs (3) and (8) of section 430(c) of the Homeland Security Act of 2002 (6 U.S.C. 238(c)), personnel, assets, and liabilities of the Department of Homeland Security relating to the Federal Emergency Management Agency; and 
(2)the functions of the Department of Homeland Security under sections 502 (other than paragraph (2)) and 503(2) of the Homeland Security Act of 2002 (6 U.S.C. 312, 313), and the personnel, assets, and liabilities of the Department relating to such functions. 
202.Transition periodThe transfers under this title shall be carried out as soon as practicable after the date of enactment of this Act. During the transition period, the Secretary of Homeland Security shall provide to the Director of the Federal Emergency Management Agency such assistance, including the use of personnel and assets, as the Director may request in preparing for the transfer. 
203.Personnel provisions 
(a)AppointmentsThe Director of the Federal Emergency Management Agency may appoint and fix the compensation of such officers and employees, including investigators, attorneys, and administrative law judges, as may be necessary to carry out the respective functions transferred under this title. Except as otherwise provided by law, such officers and employees shall be appointed in accordance with the civil service laws and their compensation fixed in accordance with title 5, United States Code. 
(b)Experts and consultantsThe Director of the Federal Emergency Management Agency may obtain the services of experts and consultants in accordance with section 3109 of title 5, United States Code, and compensate such experts and consultants for each day (including traveltime) at rates not in excess of the rate of pay for level IV of the Executive Schedule under section 5315 of such title. The Director of the Federal Emergency Management Agency may pay experts and consultants who are serving away from their homes or regular place of business, travel expenses and per diem in lieu of subsistence at rates authorized by sections 5702 and 5703 of such title for persons in Government service employed intermittently. 
204.Delegation and assignmentExcept where otherwise expressly prohibited by law or otherwise provided by this title, the Director of the Federal Emergency Management Agency may delegate any of the functions transferred to the Director of the Federal Emergency Management Agency by this title and any function transferred or granted to such Director after the effective date of this title to such officers and employees of the Federal Emergency Management Agency as the Director may designate, and may authorize successive redelegations of such functions as may be necessary or appropriate. No delegation of functions by the Director of the Federal Emergency Management Agency under this section or under any other provision of this title shall relieve such Director of responsibility for the administration of such functions. 
205.ReorganizationThe Director of the Federal Emergency Management Agency is authorized to allocate or reallocate any function transferred under section 201 among the officers of the Federal Emergency Management Agency, and to establish, consolidate, alter, or discontinue such organizational entities in the Federal Emergency Management Agency as may be necessary or appropriate. 
206.RulesThe Director of the Federal Emergency Management Agency is authorized to prescribe, in accordance with the provisions of chapters 5 and 6 of title 5, United States Code, such rules and regulations as the Director determines necessary or appropriate to administer and manage the functions of the Federal Emergency Management Agency. 
207.Transfer and allocations of appropriations and personnelExcept as otherwise provided in this title, the personnel employed in connection with, and the assets, liabilities, contracts, property, records, and unexpended balances of appropriations, authorizations, allocations, and other funds employed, used, held, arising from, available to, or to be made available in connection with the functions transferred by this title, subject to section 1531 of title 31, United States Code, shall be transferred to the Federal Emergency Management Agency. Unexpended funds transferred pursuant to this section shall be used only for the purposes for which the funds were originally authorized and appropriated. 
208.Incidental transfersThe Director of the Office of Management and Budget, at such time or times as the Director shall provide, is authorized to make such determinations as may be necessary with regard to the functions transferred by this title, and to make such additional incidental dispositions of personnel, assets, liabilities, grants, contracts, property, records, and unexpended balances of appropriations, authorizations, allocations, and other funds held, used, arising from, available to, or to be made available in connection with such functions, as may be necessary to carry out the provisions of this title. The Director of the Office of Management and Budget shall provide for the termination of the affairs of all entities terminated by this title and for such further measures and dispositions as may be necessary to effectuate the purposes of this title. 
209.Effect on personnel 
(a)In generalExcept as otherwise provided by this title, the transfer pursuant to this title of full-time personnel (except special Government employees) and part-time personnel holding permanent positions shall not cause any such employee to be separated or reduced in grade or compensation for one year after the date of transfer of such employee under this title. 
(b)Executive Schedule positionsExcept as otherwise provided in this title, any person who, on the day preceding the effective date of this title, held a position compensated in accordance with the Executive Schedule prescribed in chapter 53 of title 5, United States Code, and who, without a break in service, is appointed in the Federal Emergency Management Agency to a position having duties comparable to the duties performed immediately preceding such appointment shall continue to be compensated in such new position at not less than the rate provided for such previous position, for the duration of the service of such person in such new position. 
210.Savings provisions 
(a)Continuing effect of legal documentsAll orders, determinations, rules, regulations, permits, agreements, grants, contracts, certificates, licenses, registrations, privileges, and other administrative actions— 
(1)which have been issued, made, granted, or allowed to become effective by the President, any Federal agency or official thereof, or by a court of competent jurisdiction, in the performance of functions which are transferred under this title, and 
(2)which are in effect at the time this title takes effect, or were final before the effective date of this title and are to become effective on or after the effective date of this title,shall continue in effect according to their terms until modified, terminated, superseded, set aside, or revoked in accordance with law by the President, the Director of the Federal Emergency Management Agency or other authorized official, a court of competent jurisdiction, or by operation of law. 
(b)Proceedings not affectedThe provisions of this title shall not affect any proceedings, including notices of proposed rulemaking, or any application for any license, permit, certificate, or financial assistance pending before the Federal Emergency Management Agency at the time this title takes effect, with respect to functions transferred by this title but such proceedings and applications shall continue. Orders shall be issued in such proceedings, appeals shall be taken therefrom, and payments shall be made pursuant to such orders, as if this title had not been enacted, and orders issued in any such proceedings shall continue in effect until modified, terminated, superseded, or revoked by a duly authorized official, by a court of competent jurisdiction, or by operation of law. Nothing in this subsection shall be deemed to prohibit the discontinuance or modification of any such proceeding under the same terms and conditions and to the same extent that such proceeding could have been discontinued or modified if this title had not been enacted. 
(c)Suits not affectedThe provisions of this title shall not affect suits commenced before the effective date of this title, and in all such suits, proceedings shall be had, appeals taken, and judgments rendered in the same manner and with the same effect as if this title had not been enacted. 
(d)Nonabatement of actionsNo suit, action, or other proceeding commenced by or against the Federal Emergency Management Agency, or by or against any individual in the official capacity of such individual as an officer of the Federal Emergency Management Agency, shall abate by reason of the enactment of this title. 
(e)Administrative actions relating to promulgation of regulationsAny administrative action relating to the preparation or promulgation of a regulation by the Federal Emergency Management Agency relating to a function transferred under this title may be continued by the Federal Emergency Management Agency with the same effect as if this title had not been enacted. 
211.ReferencesAny reference in any other Federal law, Executive order, rule, regulation, or delegation of authority, or any document of or pertaining to a department, agency, or office from which a function is transferred by this title— 
(1)to the head of such department, agency, or office is deemed to refer to the head of the department, agency, or office to which such function is transferred; or 
(2)to such department, agency, or office is deemed to refer to the department, agency, or office to which such function is transferred. 
212.Conforming amendments and repeals 
(a)Homeland Security Act of 2002 
(1)Section 504Section 504(a) of the Homeland Security Act of 2002 (6 U.S.C. 314(a)) is amended by striking , major disaster,. 
(2)RepealsThe following provisions of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) are repealed: 
(A)Section 2(11). 
(B)Section 503(1). 
(C)Section 507. 
(D)Section 508. 
(b)Title 5, united states code 
(1)DirectorSection 5312 of title 5, United States Code, is amended by adding at the end the following: 
Director of the Federal Emergency Management Agency.. 
(2)Deputy directorSection 5313 of title 5, United States Code, is amended by adding at the end the following: 
Deputy Director of the Federal Emergency Management Agency.. 
(c)Additional conforming amendments 
(1)Recommended legislationAfter consultation with the appropriate committees of the Congress and the Director of the Office of Management and Budget, the Director of the Federal Emergency Management Agency shall prepare and submit to Congress recommended legislation containing technical and conforming amendments to reflect the changes made by this Act. 
(2)Submission to CongressNot later than 6 months after the effective date of this title, the Director of the Federal Emergency Management Agency shall submit the recommended legislation referred to under subsection (a). 
213.Limitation on statutory constructionNothing in this Act shall be construed to limit the primary mission of the Department of Homeland Security set forth in subparagraphs (A), (B), (E), (F), (G), and (H) of section 101(b) of the Homeland Security Act of 2002 (6 U.S.C. 111(b)).   
 
